 Case 8:20-cv-02127-WFJ-CPT Document 9 Filed 09/11/20 Page 1 of 2 PageID 71




               IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


MARIA DE LOS ANGELES GILEDE SOLANO,
          Petitioner,


v.                                              No. 8:20-cv-2127-T-02CPT


FREDY RUIZ PARRA,
           Respondent.
____________________________________/
                 TEMPORARY RESTRAINING ORDER
              TO U.S. MARSHAL AND FREDY RUIZ PARRA

    To: United States Marshal: This is a Temporary Restraining Order pursuant
to the Hague Convention on Civil Aspects of International Child Abduction. 51
Fed. Reg. 10494. You are Ordered to do the following:
   A. Serve this Order upon Respondent Fredy Ruiz Parra; also serve the Verified
Petition and Petitioner’s Motion for Temporary Restraining Order. Mr. Parra is
residing at: 4179 Elwood Road, Spring Hill, Florida 34609 with the child, SRG
(female, d.o.b. 8/4/08). Also residing there may be Parra’s spouse, Katiuska
Francisco.
  B. Identify the child SRG’s presence visually. You will be provided
photographs for your assistance.
   C. Seize the passports of the child and Fredy Ruiz Parra. If he does not
produce them immediately, call the undersigned at (813) 739-9973 on the spot, and
I may order his arrest. You may tell him I will arrest him if he does not
 Case 8:20-cv-02127-WFJ-CPT Document 9 Filed 09/11/20 Page 2 of 2 PageID 72




immediately comply and produce the two passports. If necessary, you may
forcibly enter into the residence to secure the arrest of Mr. Ruiz Parra.
   D. Return the passports to the Clerk’s office and file proof of service of the
three items on the court docket. The Clerk’s office is directed to maintain the
passports until further order of this Court.


  To: Fredy Ruiz Parra: ATTENTION MR. RUIZ PARRA: THIS IS AN
ORDER FROM FEDERAL COURT. YOU MUST OBEY IT. FAILURE TO
OBEY IT MAY RESULT IN YOUR INCARCERATION.
   A. Fredy Ruiz Parra, a civil action has been brought against you by Maria
Gilede Solano. This action is concerning the custody of your daughter SRG. You
must do the following or face severe consequences: Turn over your passport
and SRG’s passport now to the U.S. Marshals.
   B. Mr. Ruiz Parra, you may not remove your daughter from Hernando County
unless it is to come to Court in Tampa. You are hereby Ordered: Do not take your
daughter out of Hernando County unless the Judge says in writing that you may.
   C. There is a telephonic status conference with the Judge on this case set for
Friday, September 18, 2020 at 12:30 PM. Mr. Ruiz Parra and counsel are
directed to call the reserved conference toll-free number at 1-888-557-8511. Enter
the access code: 4744914 followed by the #(pound) key. You will be prompted to
enter the security code: 2127 followed by the #(pound) key. This conference will
be activated at 12:00 PM (Noon) so the conference may start at 12:30 PM. Mr.
Ruiz Parra you are ordered to call in and participate. The issue will be your
daughter’s custody. See the Verified Petition. This will be a status conference on
the Petition. You are strongly advised to hire a lawyer immediately to assist you.
     FAILURE TO FOLLOW THESE ORDERS MAY RESULT IN
PUNISHMENT FOR CONTEMPT OR ENTRY OF A JUDGMENT
AGAINST YOU IN FAVOR OF MARIA GILEDE SOLANO.
    Done and Ordered, this 11th day of September, 2020.
